DETAILED ACTION

Reasons for Allowance
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 07/01/2021 has been reviewed by the examiner in view of prior art of records Kim et al. (US 2017/0255442 A1), and Schott (US 2003/0066705 A1). The prior art of records Kim fails to teach as in claim 1, the cited claim limitations of “a speaker assembly, configured to locate in at least one of the first rear housing and the second rear housing, wherein the speaker assembly comprises a first speaker unit and a second speaker unit”; and the prior art of records Schott fails to teach as in claim 12, the cited claim limitations of “wherein a phase-inverter tube for communicating the first cavity with the outside is disposed on the shell”. Prior art Kim teaches an electronic device includes a first display, a second display, a transceiver, at least one processor electrically connected to the first display, the second display, and the transceiver, and a memory electrically connected to the at least one processor. However, prior art Kim fails to teach as in claim 1, the cited claim limitations of “a speaker assembly, configured to locate in at least one of the first rear housing and the second rear housing, wherein the speaker assembly comprises a first speaker unit and a second speaker unit”. Prior art Schott teaches an apparatus and method is disclosed for enhancing the acoustical performance of a dual chamber bass reflex acoustical enclosure. The apparatus comprises a first speaker placed within a partitioning wall between a first chamber and a second chamber of the acoustical enclosure; a second speaker placed within an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




July 17, 2021
/SIMON KING/Primary Examiner, Art Unit 2653